Allowable Subject Matter
1.         Claims 2-4, 8-15, 17-19, 22 and 24-26 are allowed.

     This communication warrants no examiner’s reason for allowance, as the prosecution and applicant’s reply make evident reasons for allowance [See Applicant’s remarks filed on 07/08/2022]. Furthermore, Examiner states none of the references cited either alone or in any obvious combination teaches and/or suggests “an insulating layer is arranged between the first ground sub-line and the second ground sub-line, the first ground sub-line and the second ground sub-line are connected through a first via hole penetrating the insulating layer, and an orthographic projection of the first ground sub-line on the base substrate is at least partially overlapped with an orthographic projection of the second ground sub-line on the base substrate” as to claim 8, “the encapsulation film comprises a first film, a second film, and a third film, the second film is located between the first film and the third film, and the first film and the third film are in contact with each other at an edge to form a contacting part; and an orthographic projection of the at least one second ground line on the base substrate falls within an orthographic projection of the second film on the base substrate, or an orthographic projection of the at least one second ground line on the base substrate falls within an orthographic projection of the contacting part on the base substrate” as to claim 22 and “forming a first via hole, a second via hole, a third via hole, a fourth via hole, and a fifth via hole in the insulating film; forming a second conductive film; and patterning the second conductive film to form a second pattern, wherein the second pattern comprises a second touch sub-line, a second ground sub-line, a fourth ground sub-line, an integrally formed portion, and a main portion, the first ground sub-line and the second ground sub- line are connected through the first via hole to form a second ground line, the first touch sub-line and the second touch sub-line are connected through the second via hole to form a touch line, the third ground sub-line and the fourth ground sub-line are connected through the third via hole to form a first ground line, and adjacent main portions are connected with the bridge line through the fourth via hole and the fifth via hole, respectively” as to claim 25. satisfying the record “record as a whole” as required by rule 37 CFR 1.104(e). In this case, the substance of applicant’s remarks and the amendments herein made to the claims clarifying the claimed invention indicate the reasons claims are patentable over the prior art of record. Reason for allowance is in all probability evident from the record. Thus, no examiner’s statement of reasons for allowance is necessary (see M.P.E.P. 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY ONYEKABA/Primary Examiner, Art Unit 2628